Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-10-2008

King v. Gloucester
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-3954




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"King v. Gloucester" (2008). 2008 Decisions. Paper 133.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/133


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 07-3954


         CHESTER A. KING; ELIZABETH M. DARDEN, individually and in
               their capacities as Co-Administrators and Administrators
          Prosequendum of the ESTATE OF BERNARD A. KING, Deceased,
                                                  Appellants

                                            v.

           COUNTY OF GLOUCESTER; GLOUCESTER COUNTY JAIL;
               NEW JERSEY DEPARTMENT OF CORRECTIONS;
      MONROE TOWNSHIP; EDWIN BERWICK, MONROE TOWNSHIP POLICE
       CHIEF; CHRISTOPHER HARRIS; MICHAEL MCLAUGHLIN; ROBERT
     DEMARZIO; RICHARD ANDRESS; WILLIAM GLAZE; DOMINIC CAPANNA;
    JOHN VARALLI; GERALD SHANNON; DEREK BRITT; JAMES SHARP; ANDY
    MCCLAVE; JUSTIN HATTON; STEVEN NEWSOME; BRIAN ZANE; TIMOTHY
     KRULIKOWSKI; ROBERT BRUNO; RONNIE SANDY; BARRY FELLS; CRAIG
                MONAHAN; JOHN RUMPF; HOWARD WIEMER


             APPEAL FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             (D. N.J. No.: 03-cv-05863)
                  District Judge: The Honorable Renee M. Bumb


                      Submitted Under Third Circuit LAR 34.1(a)
                                 November 20, 2008


         Before: BARRY, CHAGARES, Circuit Judges, and RESTANI,* Judge


*
   Honorable Jane A. Restani, Chief Judge, United States Court of International Trade,
sitting by designation.
                           (Opinion Filed: December 10, 2008)


                                        OPINION




BARRY, Circuit Judge

       Appellants, the parents of decedent Bernard King (“Bernard”),1 appeal from the

District Court’s grant of summary judgment in favor of John Rumpf, Craig Monahan, and

Howard Wiemer (the “individual defendants”), and in favor of Monroe Township and

Police Chief Edwin Berwick (“Township” or “municipal defendants”).

       This lawsuit arises from Bernard’s tragic jailhouse death. On April 8, 2003,

Bernard was arrested by the Monroe Township Police Department for violating a

temporary restraining order that had been taken out against him by his step-mother,

Claudette King (“Claudette”), one week earlier. After processing, he was transferred to

the custody of the Gloucester County Sheriff’s Department. He was to be held overnight

at the Gloucester County jail, but upon arrival, Bernard began exhibiting bizarre behavior.

According to the complaint – which is unchallenged by defendants – three corrections

officers reacted to Bernard’s behavior by dragging him into an elevator, stopping it

between floors, and severely beating him. The corrections officers then dragged him into


   1
    Chester King (“Chester”) and Elizabeth Darden are Bernard’s biological parents, and
were the named plaintiffs, suing in their individual capacities and as co-administrators of
Bernard’s estate.

                                             2
a holding cell, where they left him face down and shackled to a bed post. Bernard died of

positional asphyxia before dawn.

          Appellants originally filed suit against the County of Gloucester, the Gloucester

County Jail, the New Jersey Department of Corrections, and numerous corrections

officers, but have since voluntarily dismissed their claims against those parties pursuant to

settlement agreements. Their remaining claims were bottomed on the fact that the

Township Police Department sent Bernard to prison rather than to the hospital. Those

claims, brought under 42 U.S.C. § 1983, alleged that the individual defendants were

deliberately indifferent to Bernard’s medical needs, in violation of his Eighth and

Fourteenth Amendment rights; that the municipal defendants failed to adequately train

their officers, and developed customs exhibiting deliberate indifference to the

constitutional rights of arrested citizens; and that these collective actions and omissions

were the proximate cause of Bernard’s death. Appellants also brought several claims

under New Jersey law, alleging negligence, gross negligence, and wrongful death.

          The District Court granted summary judgment, concluding as a matter of law that

the individual defendants were not deliberately indifferent and, in any event, were entitled

to qualified immunity; that the municipal defendants neither failed to train their officers

nor created a culture of indifference to the medical needs of detainees; and that the state

law claims should be dismissed without prejudice. For the following reasons, we will

affirm.


                                                3
                                             I.

       Bernard had numerous encounters with the Township Police Department prior to

his arrest on April 8, 2003, at least three of which occurred in the two preceding weeks.

During each encounter, the effects of his severe mental disorder – schizoaffective

disorder, biopolar type – were apparent. One such encounter occurred on March 26,

2003, when officers responded to a complaint by Chester that Bernard had ransacked his

home and destroyed much of the furniture therein. Bernard was restrained and taken to

Underwood Memorial Hospital for a psychiatric evaluation. He remained at Underwood

until April 1, 2003, and hospital records reflect that he was suffering from

“schizoaffective disorder, bipolar type,” and that he was “currently manic.” Following

the furniture-destruction episode, Bernard’s step-mother, Claudette, sought and received a

temporary restraining order against him.

       Late in the evening of April 8, 2003, Bernard went to Chester and Claudette’s

home and began ringing the door bell – thus initiating contact prohibited by the temporary

restraining order. Claudette, who was home alone, left the house through the back door,

and went to her son’s home next door. Her son called the police as Bernard drove away.

       Sergeant Howard Wiemer (“Wiemer”) received a radio dispatch reporting that

Bernard had violated the restraining order, responded to the area of the violation, and saw

Bernard’s vehicle. He pulled Bernard over, identified him, and asked him to step out of

the vehicle. At that point, back-up officers Craig Monahan (“Monahan”) and John


                                             4
Rumpf (“Rumpf”) arrived. It is not disputed that Bernard was calm, polite, and compliant

at the time. He was placed under arrest, and transported to the Township police station by

Rumpf and Monahan. During the trip, Bernard was cooperative and aware of the

circumstances – he asked how long the process would take, and indicated that he needed

to be at work in the morning. Upon arrival at the station, he was handcuffed to a bench in

the holding area. He continued to be conversant and aware of his surroundings.

       Rumpf took control of the processing and the investigation. In the process of

filling out the arrest report, he reviewed a copy of the temporary restraining order, which

indicated that Bernard was “bipolar/manic depressive” and “just released [from the

hospital].” Rumpf also spoke with Claudette, who arrived at the police station to file a

victim statement. Claudette described the events of that evening, and the furniture-

destruction episode, in some detail. She indicated that Bernard was bipolar, and that he

should have been taking medication. She declined to post bail of $250 because she did

not want Bernard on the street before the hearing the following morning.

       After Claudette informed Rumpf that Bernard should have been on medication,

Rumpf further investigated the matter. He first asked Bernard about his medication, and

Bernard responded that he was not supposed to be taking medication and had not done so.

Rumpf asked Monahan whether he located any medication in Bernard’s car, and

Monahan indicated that he had not. In his deposition, Rumpf stated that he paid

particular attention to Bernard’s demeanor – evaluating him for “signs of mental distress,


                                             5
his mood, his perception, [whether] he was under duress, if he was disheveled in any way,

[whether] he look[ed] like he was in danger of [harming] himself or in danger of

inflicting harm to anybody else or property” – and that he showed no disturbing signs.

Rumpf, therefore, determined that a psychiatric screening was unnecessary and called for

a transfer to the Gloucester County prison.2 Bernard did not survive the night.

                                              II.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. We review a

district court’s grant of summary judgment de novo, viewing the underlying facts and

reasonable inferences therefrom in the light most favorable to the party opposing the

motion for summary judgment. Pa. Coal Ass’n v. Babbitt, 63 F.3d 231, 236 (3d Cir.

1995). Accordingly, a district court’s grant of summary judgment is proper only if “there

is no genuine issue as to any material fact and . . . the moving party is entitled to a

judgment as a matter of law.” Fed. R. Civ. P. 56(c); Carrasca v. Pomeroy, 313 F.3d 828,

832-33 (3d Cir. 2002).

                                              III.

       A. Individual Defendants. Appellants assert: (1) that there are outstanding issues


   2
     Sergeant Barry Fell of the Gloucester County Sheriff’s Department arrived at the
Township police station to transport Bernard, and found him handcuffed to the bench,
exhibiting a calm demeanor. Fell spoke briefly with several Township police officers,
and asked Bernard medical questions for the County’s intake form. Bernard did not
indicate that he was in need of medical attention, nor did his demeanor betray a need for
medication or hospitalization. The Gloucester County Prison records reflect that
Bernard’s mental and physical condition, upon intake, was “okay.”

                                               6
of material fact regarding whether the individual defendants were deliberately indifferent

to Bernard’s medical needs; and (2) that the individual defendants were not entitled to

qualified immunity. We address these assertions in turn.

       “To establish a claim under 42 U.S.C. § 1983, plaintiffs must demonstrate a

violation of a right protected by the Constitution or the laws of the United States

committed by a person acting under the color of state law.” Natale v. Camden County

Corr. Facility, 318 F.3d 575, 580-81 (3d Cir. 2003). Because it is undisputed that the

individual defendants were acting under color of state law, our focus is on whether they

violated Bernard’s constitutional rights.

       The contours of the constitutional rights at issue are not clearly defined, as they

involve an intersection of the Eighth and Fourteenth Amendments. “The Eighth

Amendment’s proscription of cruel and unusual punishments is violated by ‘deliberate

indifference to serious medical needs of prisoners.’” City of Revere v. Mass. Gen. Hosp.,

463 U.S. 239, 243-44 (1983) (quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)). Yet,

“the Eighth Amendment’s Cruel and Unusual Punishments Clause does not apply until

‘after sentence and conviction.’” Hubbard v. Taylor, 399 F. 3d 150, 164 (3d Cir. 2005)

(Hubbard I) (quoting Graham v. Conor, 490 U.S. 386, 392 n. 6 (1989)). Because

Bernard was a pretrial detainee, the Eighth Amendment “has no [direct] application.”

City of Revere, 463 U.S. at 244. The applicable constitutional protection is the Due

Process Clause of the Fourteenth Amendment which “does require the


                                              7
responsible...governmental agency to provide medical care” to pre-trial detainees, id.,

because the failure to do so amounts to punishment without an adjudication of guilt. See

Hubbard I, 399 F. 3d at 166.

       In assessing the denial of medical care to a pretrial detainee, the inquiry is whether

the denial was “imposed for the purpose of punishment or whether it [was] but an

incident of some other legitimate governmental purpose.” Bell v. Wolfish, 441 U.S. 520,

538 (1979). That inquiry involves an indirect application of the Eighth Amendment

deliberate indifference standard: “the Supreme Court has concluded that the Fourteenth

Amendment affords pretrial detainees protections ‘at least as great as the Eighth

Amendment protections available to a convicted prisoner,’ without deciding whether the

Fourteenth Amendment provides greater protections.” Natale, 318 F.3d at 581 (quoting

City of Revere, 463 U.S. at 244); see also Inmates of Allegheny County Jail v. Pierce, 612

F.2d 754, 762 (3d Cir. 1979) (holding that “at a minimum the ‘deliberate indifference’

standard of Estelle v. Gamble, must be met”).

       Appellants do not argue that the Fourteenth Amendment provides greater

protection than the Eighth Amendment in the context of pretrial detainees, and instead

contend that the individual defendants were deliberately indifferent to Bernard’s serious

medical needs. See Estelle, 429 U.S. at 106. Under similar circumstances in Natale, we

stated: “[a]s the issue was not raised before us, we do not decide whether the Due

Process Clause provides additional protections to pretrial detainees beyond those


                                             8
provided by the Eighth Amendment to convicted prisoners.” 318 F.3d at 581 n. 5.

       “We therefore evaluate [plaintiffs’] Fourteenth Amendment claim for inadequate

medical care under the standard used to evaluate similar claims brought under the Eighth

Amendment, the same standard used by the District Court [below].” Id. at 582. “The

standard enunciated in Estelle is two-pronged: ‘[i]t requires deliberate indifference on the

part of prison officials and it requires the prisoner’s medical needs to be serious.’”

Monmouth County Correctional Institutional Inmates v. Lanzaro, 834 F.2d 326, 346 (3d

Cir. 1987) (citations omitted). The District Court found that an issue of fact existed as to

whether Bernard had a serious medical need, but also found that, as a matter of law, the

individual defendants did not act with deliberate indifference to that need. (Appendix,

“A.”, at 12). The parties have focused on the latter finding, as do we.

       Deliberate indifference requires more than inadequate medical attention or

incomplete medical treatment. “[A]cting or failing to act with deliberate indifference to a

substantial risk of serious harm to a prisoner is the equivalent of recklessly disregarding

that risk.” Farmer v. Brennan, 511 U.S. 825, 836 (1994). Therefore, appellants were

required to show that the prison officials knew of a substantial risk of serious harm –

which may be inferred if the risk was obvious – and failed to act despite that knowledge.

Id. at 842. The District Court properly concluded that, even viewing the evidence in

appellants’ favor, the requisite showing had not been made.

       Appellants’ central argument before us is that given Bernard’s extensive history


                                              9
with the Township Police Department, the individual defendants were aware of his severe

mental disorder, and that their awareness gave rise to an obligation to take him to the

hospital for psychiatric treatment. In support of that argument, they stress that at least

two of the individual defendants – Rumpf and Monahan – knew of Bernard’s mental

disorder. There is, indeed, sufficient evidence in the record to support that conclusion.

But to show deliberate indifference, appellants were also required to demonstrate that the

individual defendants were subjectively aware that the mental disorder, if not immediately

treated, would pose “a substantial risk of serious harm.” Id.; and see id. at 837 (“the

official must both be aware of facts from which the inference could be drawn that a

substantial risk of serious harm exists, and he must also draw the inference”); see also

Beers-Capitol v. Whetzel, 256 F.3d 120, 133 (3d Cir. 2001) (“the official must actually be

aware of the existence of the excessive risk; it is not sufficient that the official should

have been aware”).3


   3
     In vacating the District Court’s denial of qualified immunity in Rouse v. Plantier, we
stressed the importance of determining the immediacy of the risk. 182 F.3d 192, 198-99
(3d Cir. 1999). There, plaintiffs were a class of insulin-dependent diabetic prisoners who
alleged that New Jersey corrections officials were deliberately indifferent to their medical
needs. We noted that “not all insulin-dependent diabetics require the same level of
medical care.” Id. at 198. There are “unstable” diabetics “whose blood sugar levels
consistently fluctuate...[and who] require intensive medical treatment.” Id. There are
also “stable” diabetics, “whose blood sugar levels remain [relatively constant] over time.”
Id. “Consequently,” a level of care that “violates the Eighth Amendment rights of the
unstable plaintiffs may not violate the constitutional rights of the stable plaintiffs.” Id. at
199. Here, had Bernard been acting in an unstable manner, indicating that the need for
treatment was urgent, the officers may have been constitutionally required to take him to
the hospital. That was not the case.

                                              10
       There is no evidence that Bernard required immediate treatment, or that the

officers drew that inference; indeed, there is substantial evidence to the contrary. Bernard

was calm, conversant, and aware of his surroundings. When asked by Rumpf if he was

on medication, or needed medication, Bernard answered in the negative. Although

Claudette warned Rumpf that Bernard “should be sent back” to the hospital, there was no

indication that a night in jail – with a hearing scheduled before a state judge early the

following morning – posed a substantial risk of serious harm. Without more, we cannot

conclude that there is a jury question regarding whether the individual defendants were

deliberately indifferent to Bernard’s medical needs.4

       In any event, the individual defendants were entitled to qualified immunity.

“Under certain circumstances, government officials are protected from . . . § 1983 suits by

qualified immunity.” Couden v. Duffy, 446 F.3d 483, 492 (3d Cir. 2006). A qualified

immunity analysis includes two steps: first, “[t]aken in the light most favorable to the




   4
     Indeed, without more, the individual defendants could not have forced Bernard to
undergo unwanted medical treatment. Pretrial detainees have a qualified “right to refuse
unwanted medical treatment,” which controls unless the detainee has demonstrated that
he is dangerous to himself or others. White v. Napoleon, 897 F.2d 103, 112, 113 (3d Cir.
1990). Thus, unless Bernard’s behavior indicated that he was dangerous to himself or
others (and there is nothing in the record suggesting that was the case), he could not be
medicated without his consent.
        As the District Court noted, plaintiffs were essentially asking it to impose a duty
on local police departments to involuntarily send all detainees with a known history of
mental illness to a mental health center for evaluation and treatment. (A. 13). That is not
what the law requires, see Farmer, 511 U.S. at 842, or even allows, see White, 897 F.2d
at 112.

                                             11
party asserting the injury, do the facts alleged show the officer’s conduct violated a

constitutional right?”; and, second, “if a violation [can] be made out, the next . . . step is

to ask whether the right was clearly established.” Saucier v. Katz, 533 U.S. 194, 201

(2001). Even assuming plaintiffs could prevail at the first step, they could not at the

second. “The relevant, dispositive inquiry in determining whether a right is clearly

established is whether it would be clear to a reasonable police officer that his conduct was

unlawful in the situation he confronted.” Id. at 202. Thus, “[t]he qualified immunity

standard ‘gives ample room for mistaken judgments by protecting all but the plainly

incompetent or those who knowingly violate the law.’” Giles v. Davis, 427 F.3d 197, 203

(3d Cir. 2005) (quoting Hunter v. Bryant, 502 U.S. 224, 229 (1991)). Here, the individual

defendants found themselves between two competing obligations: the need to respect

Bernard’s constitutional right to decline medical treatment, see White, 897 F.2d at 112

and supra note 6, and the obligation to be responsive to his medical needs, see Natale,

318 F.3d at 582. See also Saucier, 533 U.S. at 201 (holding that determination of

whether right is clearly established “must be undertaken in light of the specific context of

the case”). Their conduct cannot, therefore, be considered clearly unlawful.

       B. Municipal Defendants. Appellants contend that Monroe Township and its

police chief, Edwin Berwick, are liable for failing to adequately train the Township’s

police officers, and for developing customs that exhibited deliberate indifference to the

constitutional rights of detainees. They assert that the District Court’s conclusion to the


                                              12
contrary was error. We disagree.

       The burden on a plaintiff seeking to establish municipal liability in a § 1983 claim

is quite high. As the Supreme Court stated in Board of County Commissioners of Bryan

County v. Brown:

       [I]t is not enough for a § 1983 plaintiff merely to identify conduct properly
       attributable to the municipality. The plaintiff must also demonstrate that,
       through its deliberate conduct, the municipality was the ‘moving force’
       behind the injury alleged. That is, a plaintiff must show that the municipal
       action was taken with the requisite degree of culpability and must
       demonstrate a direct causal link between the municipal action and the
       deprivation of federal rights.

520 U.S. 397, 404 (1997) (emphasis in original); see Monell v. New York City Dept. of

Soc. Servs., 436 U.S. 658, 691 (1978). Because appellants did not establish a

constitutional violation, they likewise did not establish that the Township was the

“moving force” behind a constitutional violation. See Startzel v. City of Phila., 533 F.3d

183, 204 (3d Cir. 2008).

       C. State Claims. Lastly, appellants contend that their state claims should be

reinstated. Under 28 U.S.C. § 1367(c), a district court has the discretion to decline to

exercise supplemental jurisdiction if it “has dismissed all claims over which it has

original jurisdiction.” That discretion was not abused here. See Novak v. MetroHealth

Med. Ctr., 503 F.3d 572, 583 (6th Cir. 2007) (“When all federal claims are dismissed

before trial, the balance of considerations usually will point to dismissing the state law

claims”) (citations omitted).


                                             13
                                          IV.

      We will affirm the District Court’s September 6, 2007 order granting summary

judgment in favor of the individual and municipal defendants, and dismissing the state

law claims without prejudice.




                                           14